Exhibit 10.1

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

(James H. Reinhart)

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
March 15, 2018 (“Effective Date”), by and among QTS Realty Trust, Inc., a
Maryland corporation (together with any successor general partner of the
Operating Partnership (the “Company”), QualityTech, LP, a Delaware limited
partnership (the “Operating Partnership”), Quality Technology Services, LLC, a
Delaware limited liability company and an affiliate of the Company (the
“Employer”) and James H. Reinhart, an individual (“Executive”), with respect to
the following facts and circumstances:

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership, the Employer and the Executive
have entered into that certain Employment Agreement, effective April 3, 2017
(the “Employment Agreement”), and;

 

WHEREAS, Executive’s employment with the Company will terminate effective
March 31, 2018 (“Termination Date”) without Cause, as defined in the Employment
Agreement, and;

 

WHEREAS, pursuant to the Employment Agreement, Executive will receive (i) all
Accrued Obligations in a lump sum in cash within twenty (20) days after the
Termination Date; (ii) in a lump sum in cash on the first payroll date following
sixty (60) days after the Termination Date, an amount equal to one (1) year of
Executive’s Base Pay plus the Target Bonus as in effect on the Termination Date;
(iii) if Executive elects COBRA coverage, reimbursement by the Employer for his
premiums for such coverage for a period of eighteen (18) months following the
Termination Date; and (iv) reimbursement by the Employer of outplacement
services and support, the scope and provider of which will be selected by
Executive, for a period of one (1) year following the Termination Date, and;

 

WHEREAS, the parties now desire to amend the Employment Agreement on the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                            Amendments

 

(a) Section 4.3.2 (d) of the Employment Agreement shall be amended to read as
follows:

 

“(d) If not previously vested in full, the Equity Awards and any other equity
awards granted to Executive that otherwise would vest during the then-current
term of this Agreement (whether the initial term or any renewal term) shall
continue to vest from the Termination Date until the then-current term of the
Agreement shall expire (March 31, 2019) (“Complete Vest Date”). Further,
Executive shall have ninety (90) days from the Complete Vest Date in which to
exercise any Options that he holds. Any Equity Award or any other equity awards
that do not vest by the Complete Vest Date shall be forfeited.

 

2.                                            Employment Agreement Unchanged.
Except as otherwise specifically set forth herein, the provisions of the
Agreement shall continue in full force and effect in accordance with their
terms.

 

3.                                            Governing Law. This Amendment, the
rights and obligations of the parties hereto, and any claims or disputes
relating thereto, shall be governed by and construed in accordance with the laws
of the State of Kansas, but not including the choice-of-law rules thereof.

 

--------------------------------------------------------------------------------


 

 

COMPANY

 

 

 

QTS Realty Trust, Inc.

 

 

 

By:

/s/ Shirley E. Goza

 

Name: Shirley E. Goza

 

Title: General Counsel & Secretary

 

 

 

 

 

OPERATING PARTNERSHIP

 

 

 

QualityTech, LP

 

 

 

By: QTS Realty Trust, Inc., General Partner

 

 

 

By:

/s/ Shirley E. Goza

 

Name: Shirley E. Goza

 

Title: General Counsel & Secretary

 

 

 

 

 

EMPLOYER

 

 

 

Quality Technology Services, LLC

 

 

 

By:

/s/ Shirley E. Goza

 

Name: Shirley E. Goza

 

Title: General Counsel & Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

By:

/s/ James H. Reinhart

 

Name: James H. Reinhart

 

 

 

 

 

3/15/2018

 

Date Signed

 

--------------------------------------------------------------------------------